DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-20 were originally filled on 12/13/2020 and claimed priority on CN201911279287.5, that was filled on 12/13/2019. 
Information Disclosure Statement
The Information Disclosure Statement filed on 04/22/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities: Claims 6, 13, and 20 fail to define the pry variable.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moridaira (US 20150202768 A1) (Hereinafter referred to as Moridaira).

Regarding Claim 1, Moridaira discloses a computer-implemented method executed by one or more processors of a robot (See at least Moridaira Paragraphs 0046-0047, the CPU of the robot is interpreted as a processor), the method comprising: 
obtaining force information associated with a left foot and a right foot of the robot (See at least Moridaira Paragraphs 0041-0044 and Figure 1, the force plates detect the weights on each of the right foot and left foot of the operator and the data is transmitted to the robot so that the robot can perform the control using the weight, which is interpreted as a force, applied to each foot); 
calculating a zero moment point of a center of mass (COM) of a body of the robot based on the force information (See at least Moridaira Paragraph 0046, the zmp is calculated based on the weights of the right and left leg, which is interpreted as force information; See at least Moridaira Paragraph 0102, the center of gravity, which is interpreted as a center of mass, is calculated for each of the zmps, which is interpreted as calculating the zmp of a center of mass); 
updating a motion trajectory of the robot according to the zero moment point of the COM of the body to obtain an updated position of the COM of the body (See at least Moridaira Paragraphs 0059-0060 and 0046, the motion is updated with the motion of the operator and the target positions/postures of the legs are calculated for the zmp of the COM, which is interpreted as an updated position of the COM of the body); 
performing inverse kinematics analysis on the updated position of the COM of the body to obtain joint angles of a left leg and a right leg of the robot (See at least Moridaira Paragraph 0102, inverse kinematics is performed to calculate the joint angles for the legs to reach the target position/posture); and 
controlling the robot to move according to the joint angles (See at least Moridaira Paragraph 0104, the cpu controls the actuator according to the calculated joint angles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moridaira in view of Murakoshi et al (US 20180028861 A1) (Hereinafter referred to as Murakoshi).

Regarding Claim 4, even though Moridaira discloses determining the zero moment point for the center of mass, Moridaira fails to explicitly disclose calculating a zero moment point of the left foot of the robot based on the force information associated with the left foot; 
calculating a zero moment point of the right foot of the robot based on the force information associated with the right foot; and 
calculating the zero moment point of the COM of the body of the robot based on the zero moment point of the left foot and the zero moment point of the right foot.  
However, Murakoshi teaches calculating a zero moment point of the left foot…based on the force information associated with the left foot (See at least Murakoshi Paragraphs 0037 and Figure 2, the zmp of one foot is calculated using the force information associated with the one foot); 
calculating a zero moment point of the right foot…based on the force information associated with the right foot (See at least Murakoshi Paragraphs 0037 and Figure 2, the zmp of one foot is calculated using the force information associated with the one foot); and 
calculating the zero moment point…based on the zero moment point of the left foot and the zero moment point of the right foot (See at least Murakoshi Paragraph 0038 and Figure 3, the zero moment for both feet is calculated using the zero moment points of the left and right foot).  
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Moridaira with Murakoshi to calculate the zero moment point of the center of mass of the robot by using the zero moment point of the left foot and the zero moment point of the right foot. By calculating the zero moment point of the left foot and the zero moment point of the right foot, one can solve for the zero moment point of both feet (See at least Murakoshi Paragraph 0038 and Formula 2). This would improve the balance of the robot as the robot walks because the zero moment point of both feet is where the robot has no moment, and can be used to determine where the robot should step next. 

Regarding Claim 7, Moridaira fails to disclose the zero moment point of the COM of the body of the robot is calculated according to formulas as follows: 

    PNG
    media_image1.png
    5
    234
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    53
    32
    media_image2.png
    Greyscale

	However, Murakoshi teaches calculating the zero moment using the formula 





    PNG
    media_image1.png
    5
    234
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    53
    32
    media_image2.png
    Greyscale
 
(See at least Murakoshi Paragraph 0038 and Formula 2).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Moridaira with Murakoshi to calculate the zero moment point of the center of mass of the robot by using the formula. By using this formula, one can solve for the zero moment point of both feet (See at least Murakoshi Paragraph 0038 and Formula 2). This would improve the balance of the robot as the robot walks because the zero moment point of both feet is where the robot has no moment, and can be used to determine where the robot should step next. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moridaira in view of Murakoshi, and in further view of Takanishi et al (JP 2006082155 A) (Hereinafter referred to as Takanishi).


    PNG
    media_image3.png
    1
    3
    media_image3.png
    Greyscale
Regarding Claim 5, even though Murakoshi teaches disclosing the zero moment point of a right foot and a left foot, modified Moridaira fails to disclose the zero moment point of the left foot of the robot is calculated according to formulas as follows:

However, Takanishi teaches calculating the zero moment point of the left foot according to the formula:




    PNG
    media_image3.png
    1
    3
    media_image3.png
    Greyscale

	(See at least Takanishi Page 44 of the original document, equations 98 and 99 are the same as the formulas when the sensor is placed above or below the sole of the foot because the x and y distances will be zero). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Moridaira with Takanishi to use the formulas to calculate the zero moment point of the left foot. By using these formulas, one can solve for the zero moment point of each foot (See at least Takanishi Page 44 of the original document). The zero moment point of each foot can be used to determine the zero moment point of the robot, which would improve the balance of the robot as the robot walks because the zero moment point of the robot is where the robot has no moment, and can be used to determine where the robot should step next. 

Regarding Claim 6, even though Murakoshi teaches disclosing the zero moment point of a right foot and a left foot, modified Moridaira fails to disclose the zero moment point of the right foot of the robot is calculated according to formulas as follows:

    PNG
    media_image4.png
    2
    22
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    3
    68
    media_image5.png
    Greyscale

However, Takanishi teaches calculating the zero moment point of the right foot according to the formula:
	
    PNG
    media_image4.png
    2
    22
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    3
    68
    media_image5.png
    Greyscale

(See at least Takanishi Page 44 of the original document, equations 98 and 99 are the same as the formulas when the sensor is placed above or below the sole of the foot because the x and y distances will be zero). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Moridaira with Takanishi to use the formulas to calculate the zero moment point of the right foot. By using these formulas, one can solve for the zero moment point of each foot (See at least Takanishi Page 44 of the original document). The zero moment point of each foot can be used to determine the zero moment point of the robot, which would improve the balance of the robot as the robot walks because the zero moment point of the robot is where the robot has no moment, and can be used to determine where the robot should step next. 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moridaira in view of Seo et al (US 20130173054 A1) (Hereinafter referred to as Seo).

Regarding Claim 8, Moridaira discloses a non-transitory computer-readable storage medium (See at least Moridaira Paragraph 0069, the storage device is interpreted as a non-transitory computer-readable storage medium)…causing the robot to perform processing comprising:
obtaining force information associated with a left foot and a right foot of the robot (See at least Moridaira Paragraphs 0041-0044 and Figure 1, the force plates detect the weights on each of the right foot and left foot of the operator and the data is transmitted to the robot so that the robot can perform the control using the weight, which is interpreted as a force, applied to each foot); 
calculating a zero moment point of a center of mass (COM) of a body of the robot based on the force information (See at least Moridaira Paragraph 0046, the zmp is calculated based on the weights of the right and left leg, which is interpreted as force information; See at least Moridaira Paragraph 0102, the center of gravity, which is interpreted as a center of mass, is calculated for each of the zmps, which is interpreted as calculating the zmp of a center of mass); 
updating a motion trajectory of the robot according to the zero moment point of the COM of the body to obtain an updated position of the COM of the body (See at least Moridaira Paragraphs 0059-0060 and 0046, the motion is updated with the motion of the operator and the target positions/postures of the legs are calculated for the zmp of the COM, which is interpreted as an updated position of the COM of the body); 
performing inverse kinematics analysis on the updated position of the COM of the body to obtain joint angles of a left leg and a right leg of the robot (See at least Moridaira Paragraph 0102, inverse kinematics is performed to calculate the joint angles for the legs to reach the target position/posture); and 
controlling the robot to move according to the joint angles (See at least Moridaira Paragraph 0104, the cpu controls the actuator according to the calculated joint angles).
Even though Moridaira discloses a non-transitory storage medium, Moridaira fails to explicitly disclose the storage medium storing one or more programs to be executed in a robot, the one or more programs, when being executed by one or more processors of the robot, causing the robot to perform processing. 
However, Seo teaches this limitation (See at least Seo Paragraph 0043, the storage medium stores the program that is executed by a processor). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Moridaira with Seo to have the non-transitory storage medium store a program that is executed by a processor. This would allow the robot to perform the steps by executing the program on the storage medium. 

Regarding Claim 15, Moridaira discloses a robot (See at least Moridaira Paragraph 0040 and Figure 1 “3”) comprising: 
one or more processors (See at least Moridaira Paragraph 0046, the cpu is interpreted as the processor); 
a memory (See at least Moridaira Paragraph 0069, the robot has a storage device which is interpreted as a memory); and…
instructions for obtaining force information associated with a left foot and a right foot of the robot (See at least Moridaira Paragraphs 0041-0044 and Figure 1, the force plates detect the weights on each of the right foot and left foot of the operator and the data is transmitted to the robot so that the robot can perform the control using the weight, which is interpreted as a force, applied to each foot); 
instructions for calculating a zero moment point of a center of mass (COM) of a body of the robot based on the force information (See at least Moridaira Paragraph 0046, the zmp is calculated based on the weights of the right and left leg, which is interpreted as force information; See at least Moridaira Paragraph 0102, the center of gravity, which is interpreted as a center of mass, is calculated for each of the zmps, which is interpreted as calculating the zmp of a center of mass); 
instructions for updating a motion trajectory of the robot according to the zero moment point of the COM of the body to obtain an updated position of the COM of the body (See at least Moridaira Paragraphs 0059-0060 and 0046, the motion is updated with the motion of the operator and the target positions/postures of the legs are calculated for the zmp of the COM, which is interpreted as an updated position of the COM of the body); 
instructions for performing inverse kinematics analysis on the updated position of the COM of the body to obtain joint angles of a left leg and a right leg of the robot (See at least Moridaira Paragraph 0102, inverse kinematics is performed to calculate the joint angles for the legs to reach the target position/posture); and 
instructions for controlling the robot to move according to the joint angles (See at least Moridaira Paragraph 0104, the cpu controls the actuator according to the calculated joint angles).
Even though Moridaira discloses a memory, Moridaira fails to explicitly disclose one or more programs are stored in the memory and configured to be executed by the one or more processors. 
However, Seo teaches this limitation (See at least Seo Paragraph 0043, the storage medium stores the program that is executed by a processor). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Moridaira with Seo to have the memory store a program that is executed by a processor. This would allow the robot to perform the steps by executing the program on the storage medium. 

Claims 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moridaira in view of Seo, and in further view of Murakoshi

Regarding Claim 11, even though Moridaira discloses determining the zero moment point for the center of mass, modified Moridaira fails to explicitly disclose calculating a zero moment point of the left foot of the robot based on the force information associated with the left foot; 
calculating a zero moment point of the right foot of the robot based on the force information associated with the right foot; and 
calculating the zero moment point of the COM of the body of the robot based on the zero moment point of the left foot and the zero moment point of the right foot.  
However, Murakoshi teaches calculating a zero moment point of the left foot…based on the force information associated with the left foot (See at least Murakoshi Paragraphs 0037 and Figure 2, the zmp of one foot is calculated using the force information associated with the one foot); 
calculating a zero moment point of the right foot…based on the force information associated with the right foot (See at least Murakoshi Paragraphs 0037 and Figure 2, the zmp of one foot is calculated using the force information associated with the one foot); and 
calculating the zero moment point…based on the zero moment point of the left foot and the zero moment point of the right foot (See at least Murakoshi Paragraph 0038 and Figure 3, the zero moment for both feet is calculated using the zero moment points of the left and right foot).  
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Moridaira with Murakoshi to calculate the zero moment point of the center of mass of the robot by using the zero moment point of the left foot and the zero moment point of the right foot. By calculating the zero moment point of the left foot and the zero moment point of the right foot, one can solve for the zero moment point of both feet (See at least Murakoshi Paragraph 0038 and Formula 2). This would improve the balance of the robot as the robot walks because the zero moment point of both feet is where the robot has no moment, and can be used to determine where the robot should step next. 

Regarding Claim 14, Moridaira fails to disclose the zero moment point of the COM of the body of the robot is calculated according to formulas as follows: 

    PNG
    media_image1.png
    5
    234
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    53
    32
    media_image2.png
    Greyscale

	However, Murakoshi teaches calculating the zero moment using the formula 





    PNG
    media_image1.png
    5
    234
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    53
    32
    media_image2.png
    Greyscale
 
(See at least Murakoshi Paragraph 0038 and Formula 2).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Moridaira with Murakoshi to calculate the zero moment point of the center of mass of the robot by using the formula. By using this formula, one can solve for the zero moment point of both feet (See at least Murakoshi Paragraph 0038 and Formula 2). This would improve the balance of the robot as the robot walks because the zero moment point of both feet is where the robot has no moment, and can be used to determine where the robot should step next. 

Regarding Claim 18, even though Moridaira discloses determining the zero moment point for the center of mass, modified Moridaira fails to explicitly disclose calculating a zero moment point of the left foot of the robot based on the force information associated with the left foot; 
calculating a zero moment point of the right foot of the robot based on the force information associated with the right foot; and 
calculating the zero moment point of the COM of the body of the robot based on the zero moment point of the left foot and the zero moment point of the right foot.  
However, Murakoshi teaches calculating a zero moment point of the left foot…based on the force information associated with the left foot (See at least Murakoshi Paragraphs 0037 and Figure 2, the zmp of one foot is calculated using the force information associated with the one foot); 
calculating a zero moment point of the right foot…based on the force information associated with the right foot (See at least Murakoshi Paragraphs 0037 and Figure 2, the zmp of one foot is calculated using the force information associated with the one foot); and 
calculating the zero moment point…based on the zero moment point of the left foot and the zero moment point of the right foot (See at least Murakoshi Paragraph 0038 and Figure 3, the zero moment for both feet is calculated using the zero moment points of the left and right foot).  
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Moridaira with Murakoshi to calculate the zero moment point of the center of mass of the robot by using the zero moment point of the left foot and the zero moment point of the right foot. By calculating the zero moment point of the left foot and the zero moment point of the right foot, one can solve for the zero moment point of both feet (See at least Murakoshi Paragraph 0038 and Formula 2). This would improve the balance of the robot as the robot walks because the zero moment point of both feet is where the robot has no moment, and can be used to determine where the robot should step next. 

Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moridaira in view of Seo and Murakoshi, and in further view of Takanishi


    PNG
    media_image3.png
    1
    3
    media_image3.png
    Greyscale
Regarding Claim 12, even though Murakoshi teaches disclosing the zero moment point of a right foot and a left foot, modified Moridaira fails to disclose the zero moment point of the left foot of the robot is calculated according to formulas as follows:

However, Takanishi teaches calculating the zero moment point of the left foot according to the formula:




    PNG
    media_image3.png
    1
    3
    media_image3.png
    Greyscale

	(See at least Takanishi Page 44 of the original document, equations 98 and 99 are the same as the formulas when the sensor is placed above or below the sole of the foot because the x and y distances will be zero). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Moridaira with Takanishi to use the formulas to calculate the zero moment point of the left foot. By using these formulas, one can solve for the zero moment point of each foot (See at least Takanishi Page 44 of the original document). The zero moment point of each foot can be used to determine the zero moment point of the robot, which would improve the balance of the robot as the robot walks because the zero moment point of the robot is where the robot has no moment, and can be used to determine where the robot should step next. 

Regarding Claim 13, even though Murakoshi teaches disclosing the zero moment point of a right foot and a left foot, modified Moridaira fails to disclose the zero moment point of the right foot of the robot is calculated according to formulas as follows:

    PNG
    media_image4.png
    2
    22
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    3
    68
    media_image5.png
    Greyscale

However, Takanishi teaches calculating the zero moment point of the right foot according to the formula:
	
    PNG
    media_image4.png
    2
    22
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    3
    68
    media_image5.png
    Greyscale

(See at least Takanishi Page 44 of the original document, equations 98 and 99 are the same as the formulas when the sensor is placed above or below the sole of the foot because the x and y distances will be zero). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Moridaira with Takanishi to use the formulas to calculate the zero moment point of the right foot. By using these formulas, one can solve for the zero moment point of each foot (See at least Takanishi Page 44 of the original document). The zero moment point of each foot can be used to determine the zero moment point of the robot, which would improve the balance of the robot as the robot walks because the zero moment point of the robot is where the robot has no moment, and can be used to determine where the robot should step next. 


    PNG
    media_image3.png
    1
    3
    media_image3.png
    Greyscale
Regarding Claim 19, even though Murakoshi teaches disclosing the zero moment point of a right foot and a left foot, modified Moridaira fails to disclose the zero moment point of the left foot of the robot is calculated according to formulas as follows:

However, Takanishi teaches calculating the zero moment point of the left foot according to the formula:




    PNG
    media_image3.png
    1
    3
    media_image3.png
    Greyscale

	(See at least Takanishi Page 44 of the original document, equations 98 and 99 are the same as the formulas when the sensor is placed above or below the sole of the foot because the x and y distances will be zero). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Moridaira with Takanishi to use the formulas to calculate the zero moment point of the left foot. By using these formulas, one can solve for the zero moment point of each foot (See at least Takanishi Page 44 of the original document). The zero moment point of each foot can be used to determine the zero moment point of the robot, which would improve the balance of the robot as the robot walks because the zero moment point of the robot is where the robot has no moment, and can be used to determine where the robot should step next. 

Regarding Claim 20, even though Murakoshi teaches disclosing the zero moment point of a right foot and a left foot, modified Moridaira fails to disclose the zero moment point of the right foot of the robot is calculated according to formulas as follows:

    PNG
    media_image4.png
    2
    22
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    3
    68
    media_image5.png
    Greyscale

However, Takanishi teaches calculating the zero moment point of the right foot according to the formula:
	
    PNG
    media_image4.png
    2
    22
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    3
    68
    media_image5.png
    Greyscale

(See at least Takanishi Page 44 of the original document, equations 98 and 99 are the same as the formulas when the sensor is placed above or below the sole of the foot because the x and y distances will be zero). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in modified Moridaira with Takanishi to use the formulas to calculate the zero moment point of the right foot. By using these formulas, one can solve for the zero moment point of each foot (See at least Takanishi Page 44 of the original document). The zero moment point of each foot can be used to determine the zero moment point of the robot, which would improve the balance of the robot as the robot walks because the zero moment point of the robot is where the robot has no moment, and can be used to determine where the robot should step next. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 17/120,229 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 15 of the current application are a broader version of claims 1, 8, and 15 of 17/120,229. The wording of the claims of 17/120,229 is different than the claims of the current application, however, all the limitations of claims 1, 8, and 15 of the current application are found in claims 1, 8, and 15 of the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 of current application 17/120,225
Claim 1 of copending application 17/120,229
A computer-implemented method executed by one or more processors of a robot,
A computer-implemented method executed by one or more processors of a robot,
the method comprising: obtaining force information associated with a left foot and a right foot of the robot;
the method comprising: obtaining force information associated with feet of the robot;
 calculating a zero moment point of a center of mass (COM) of a body of the robot based on the force information;
calculating a zero moment point of a center of mass (COM) of a body of the robot based on the force information;
updating a motion trajectory of the robot according to the zero moment point of the COM of the body to obtain an updated position of the COM of the body;
updating a position trajectory of the COM of the robot according to the zero moment point of the COM of the body to obtain an updated position of the COM of the body;
	

obtaining posture information of the robot; updating a posture trajectory of the robot according to the posture information to obtain an updated pose angle;
performing inverse kinematics analysis on the updated position of the COM of the body to obtain joint angles of a left leg and a right leg of the robot;
performing inverse kinematics analysis on the updated position of the COM of the body and the updated pose angle to obtain joint angles of legs of the robot;
and controlling the robot to move according to the joint angles.
and controlling the robot to move according to the joint angles.


The differences between claim 1 of the current application and the copending application are bolded. Claim 1 of the current application states a left foot and right foot, and a left leg and right leg, while the copending application simply states feet and legs. Since the robot only has two legs and two feet (See Figure 3 of either application), the copending application stating feet and legs has the same scope as the current application stating the right foot and left foot, and right leg and left leg. Also, claim 1 of the current application states updating a motion trajectory of the robot, while the copending applications states updating a position trajectory of the COM of the robot. Examiner has interpreted a motion trajectory and a position trajectory to mean the same thing since when the robot is in motion, its position is moving. Claim 1 of the current application is broader than the copending application, which has an additional step and includes using the updated pose angles to obtain joint angles. However, since all the limitations of the claim 1 of the current application can be found in claim 1 of the copending application, claim 1 is rejected under provisional nonstatutory double patenting. Claims 8 and 15 are rejected for the same reasons. 

Claims 2, 9, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 11, and 18 of copending Application No. 17/120,229 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4, 11, and 18 of the copending application has all the limitations of claims 2, 9, and 16 of the current application. The only differences between the claims is that claims 2, 9, and 16 of the current application states “motion trajectory”, while claims 4, 11, and 18 of the copending application states “position trajectory”. Examiner has interpreted a motion trajectory and a position trajectory to mean the same thing since when the robot is in motion, its position is moving. Therefore, claims 2, 9, and 16 are rejected under provisional nonstatutory double patenting. 
This is a provisional nonstatutory double

Claims 3, 10, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 12, and 19 of copending Application No. 17/120,229 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5, 12, and 19 of the copending application has all the limitations of claims 3, 10, and 17 of the current application. The only differences between the claims is that claims 3, 10, and 17 of the current application state the coefficient values are a preset first coefficient and a preset second coefficient, while claims 5, 12, and 19 of the copending application states the coefficient values are a preset third coefficient and a preset fourth coefficient. Referring to coefficients as different names does not change the scope of the claim because the equations are exactly the same. Therefore, claims 3, 10, and 17 are rejected under provisional nonstatutory double patenting. 
This is a provisional nonstatutory double

Claims 4, 11, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 13, and 20 of copending Application No. 17/120,229 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6, 13, and 20 of the copending application has all the limitations of claims 4, 11, and 18 of the current application. There are no differences between the wording of these claims, the only difference is the wording of the independent claims they depend on (See double patenting rejection for claim 1). Therefore, claims 4, 11, and 18 are rejected under provisional nonstatutory double patenting. 
This is a provisional nonstatutory double

Claims 7 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 14 of copending Application No. 17/120,229 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 14 of the copending application has all the limitations of claims 7 and 14 of the current application. There are no differences between the wording of these claims, the only difference is the wording of the independent claims they depend on (See double patenting rejection for claim 1). Therefore, claims 7 and 14 are rejected under provisional nonstatutory double patenting. 
This is a provisional nonstatutory double

Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 17/120,232 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 15 of the current application are a broader version of claims 1, 8, and 15 of 17/120,229. The wording of the claims of 17/120,229 is different than the claims of the current application, however, all the limitations of claims 1, 8, and 15 of the current application are found in claims 1, 8, and 15 of the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 of current application 17/120,225
Claim 1 of copending application 17/120,229
A computer-implemented method executed by one or more processors of a robot,
A computer-implemented robot balance control method executed by one or more processors of a robot,
the method comprising: obtaining force information associated with a left foot and a right foot of the robot;
the method comprising: obtaining force information associated with a left foot and a right foot of the robot;
 calculating a zero moment point of a center of mass (COM) of a body of the robot based on the force information;
calculating a zero moment point of a center of mass (COM) of a body of the robot based on the force information;

calculating a first position offset and a second position offset of the COM of the robot according to the zero moment point of the COM of the body;	
updating a motion trajectory of the robot according to the zero moment point of the COM of the body to obtain an updated position of the COM of the body;
updating a position trajectory of the COM of the robot according to the first position offset and the second offset to obtain an updated position of the COM of the body;
performing inverse kinematics analysis on the updated position of the COM of the body to obtain joint angles of a left leg and a right leg of the robot;
performing inverse kinematics analysis on the updated position of the COM of the body to obtain joint angles of the left leg and the right leg of the robot;
and controlling the robot to move according to the joint angles.
and controlling the robot to move according to the joint angles.


The differences between claim 1 of the current application and the copending application are bolded. Claim 1 of the current application states updating a motion trajectory of the robot, while the copending applications states updating a position trajectory of the COM of the robot. Examiner has interpreted a motion trajectory and a position trajectory to mean the same thing since when the robot is in motion, its position is moving. Claim 1 of the current application is broader than the copending application, which has an additional step of using the zero moment point to calculate position offsets, and then using the position offsets to update the position trajectory. Claim 1 of the current application states that the motion trajectory is updated according to the zero moment point. Trajectories in both claims are updated using the zero moment point, the copending application just has an extra step of  calculating position offsets before updating the trajectory. Since all the limitations of the claim 1 of the current application can be found in claim 1 of the copending application, claim 1 is rejected under provisional nonstatutory double patenting. Claims 8 and 15 are rejected for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamioka (US 20190070729 A1) teaches a determining a desired zmp trajectory for a bipedal robot
Lee et al (US 20130218345 A1) teaches determining joint angles using inverse kinematics from the center of gravity


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664